                             UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW JERSEY


                                        :
UNITED STATES OF AMERICA
                                        :     ORDER
         VS.
RANDOLPH MC LEOD
                                        :
                   Defendant
                                        :       CR. NO. 19-690-1(FLW)


       The financial inability of the defendant to retain counsel having been

established by the Court, and the defendant not having waived the

appointment of counsel,

                       ND
       It is on this 22     day of October 2019,

ORDERED that Benjamin West, AFPD from the Office of the Federal Public

Defender for the District of New Jersey is hereby appointed to represent said

defendant in this cause until further order of the Court.




                                         s/Freda L. Wolfson
                                              FREDA L. WOLFSON
                                          UNITED STATES CHIEF JUDGE


cc:   Federal Public Defender
